Exhibit 10.2

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR THE REDACTED PORTIONS OF THIS
EXHIBIT.  THE REDACTIONS ARE INDICATED WITH “*[Redacted]*”.  A COMPLETE VERSION
OF THIS AGREEMENT AND EXHIBIT HAS BEEN FILED WITH THE U.S. SECURITIES AND
EXCHANGE COMMISSION.

 

 

COPPER CONCENTRATES SALES AGREEMENT

 

AMONG

 

LOUIS DREYFUS COMMODITIES METALS SUISSE SA

 

AND

 

TERRANE METALS CORP.

 

AND

 

THOMPSON CREEK METALS COMPANY INC.

 

 

Dated as of June 29, 2012

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

1.

DEFINITIONS

1

 

 

 

 

2.

QUANTITY AND DURATION

1

 

 

 

 

2.01

Annual Quantity

1

2.02

Base Amounts

1

2.03

Quantity Options

2

2.04

Quantity Adjustments

3

2.05

Duration

3

 

 

 

3.

QUALITY

3

 

 

 

3.01

Chemical and Physical Specification

3

3.02

WARRANTY DISCLAIMER

4

3.03

LIABILITY DISCLAIMER

4

 

 

 

4.

DELIVERY

4

 

 

 

4.01

Annual Schedule

4

4.02

Delivery

5

4.03

Discharging Berth; Vessel Dimensions

6

4.04

Discharge Rates and Terms

6

4.05

Notice of Readiness

7

4.06

Calculation of Laytime

7

4.07

Demurrage and Despatch

8

4.08

Vessel Characteristics

8

4.09

Overtime

8

4.10

Port Charges; Discharge Procedures

8

4.11

Stevedore Damage

9

4.12

Nomination of Vessels

9

4.13

Notices

9

4.14

Alternative Port

10

 

 

 

5.

TITLE AND RISK OF LOSS

10

 

 

 

5.01

The Seller’s Warranties on Title

10

5.02

Title and Risk of Loss

10

 

 

 

6.

INSURANCE

10

 

 

 

6.01

Cargo Insurance

10

6.02

Amount of Coverage

10

6.03

Period of Coverage

11

6.04

Evidence of Insurance

11

 

--------------------------------------------------------------------------------


 

7.

PRICE

11

 

 

 

7.01

Compensation for Concentrates

11

7.02

Copper Payment

11

7.03

Gold Payment

11

7.04

Silver Payment

12

7.05

*[Redacted]*

12

7.06

Alternate Pricing

12

7.07

Quotational Period

13

7.08

Deductions

13

7.09

Treatment Charge

14

7.10

Copper Refining Charge

14

7.11

Precious Metal Refining Charges

15

7.12

Copper Price Participation

15

7.13

Penalties

15

 

 

 

8.

PAYMENT

16

 

 

 

8.01

Manner of Payment

16

8.02

Payment of Total Compensation

16

8.03

*[Redacted]*

17

8.04

Provisional Invoices

17

8.05

Final Payment

17

8.06

Late Payment

18

8.07

Price Determination in the Event of Loss

18

8.08

Taxes, Tariffs and Duties

18

 

 

 

9.

WEIGHING, SAMPLING, DETERMINATION OF MOISTURE

19

 

 

 

9.01

General Procedure

19

9.02

Determination of Dry Weight and Moisture

20

9.03

Sample Lots

20

9.04

Number and Handling of Samples

20

9.05

Penalty Samples

20

 

 

 

10.

ASSAYS

20

 

 

 

10.01

Copper, Gold and Silver Content

20

10.02

Method for Determining Final Analysis

20

10.03

Umpire Assays

21

10.04

Final Analysis based on Umpire’s Assay

21

10.05

Parcel Content

21

10.06

Penalty Assays

21

10.07

Royal Gold Interest

21

 

 

 

11.

FORCE MAJEURE AND TERMINATION

22

 

 

 

11.01

Force Majeure

22

 

ii

--------------------------------------------------------------------------------


 

11.02

Termination

23

 

 

 

12.

REFEREES

23

 

 

 

12.01

Selection of Referees

23

12.02

Submission of Positions

24

12.03

Proceeding; Final Determination

24

12.04

The Decision

24

12.05

Costs

24

 

 

 

13.

MISCELLANEOUS

25

 

 

 

13.01

Guarantee

25

13.02

Non-Waiver

25

13.03

Assignment

25

13.04

Benefit of Agreement

26

13.05

Amendments

26

13.06

No Third-Party Beneficiaries

26

13.07

Governing law

26

13.08

Confidentiality

26

13.09

Notices

27

13.10

Remedies

27

13.11

Execution in Counterparts

28

13.12

Arbitration

28

13.13

Consent to Jurisdiction

28

13.14

Entire Agreement

29

13.15

Headings

29

13.16

Representations And Warranties

29

13.17

Material Adverse Change

31

13.18

Security Interest

31

 

 

 

DEFINITIONS

A-1

 

 

CHEMICAL SPECIFICATION

B-1

 

 

UMPIRES

1

 

iii

--------------------------------------------------------------------------------


 

COPPER CONCENTRATES SALES AGREEMENT

 

This Agreement, dated as of June 29, 2012, is made among LOUIS DREYFUS
COMMODITIES METALS SUISSE SA, a société anonyme organized under the laws of
Switzerland (the “Buyer”), TERRANE METALS CORP., a corporation organized under
the laws of British Columbia (the “Seller”), and THOMPSON CREEK METALS COMPANY
INC., a corporation organized under the laws of British Columbia (the
“Guarantor”).

 

WHEREAS the Buyer, the Seller and the Guarantor wish to enter into this contract
for the sale by the Seller to the Buyer and the purchase by the Buyer from the
Seller of Concentrates, and the guarantee by the Guarantor of the Seller’s
obligations hereunder, in each case on the terms and conditions set forth
herein;

 

NOW THEREFORE, in consideration of the premises and the mutual covenants and
agreements contained herein, the Buyer, the Seller and the Guarantor agree as
follows:

 

1.             DEFINITIONS

 

In this Agreement, unless something in the subject matter or context is
inconsistent therewith, capitalized terms shall have the meanings assigned to
them in Appendix A.

 

2.             QUANTITY AND DURATION

 

2.01                                           Annual Quantity

 

(a)           Subject to the terms and conditions hereof, including
Section 2.04, the quantity of Concentrates which the Seller shall deliver and
sell to the Buyer, and the Buyer shall receive and purchase from the Seller, in
each Contract Year shall be equal to the Base Amount for that Contract Year,
determined pursuant to Section 2.02, plus, for each of the third and fourth
Contract Years, the amounts in respect of which the Seller duly exercises any of
its Quantity Options for that Contract Year under Section 2.03.

 

2.02                                           Base Amounts

 

(a)           In the Contract Year beginning January 1, 2013, the Base Amount
shall be the Stated 2013 Base Amount, as determined by the Seller and notified
to the Buyer by the Seller pursuant to Section 2.02(b) or, if the Seller
notifies the Buyer of an Adjusted 2013 Base Amount pursuant to Section 2.02(b),
the Adjusted 2013 Base Amount.  In the Contract Year beginning January 1, 2014,
the Base Amount shall be the Stated 2014 Base Amount, as determined by the
Seller and notified to the Buyer by the Seller pursuant to Section 2.02(c) or,
if the Seller notifies the Buyer of an Adjusted 2014 Base Amount pursuant to
Section 2.02(c), the Adjusted 2014 Base Amount.  In each of the Contract Years
beginning January 1, 2015 and 2016, the Base Amount shall be 30,000 DMT of
Concentrates.

 

--------------------------------------------------------------------------------


 

(b)           One month prior to the estimated date of the commencement of
Concentrates production at the Production Facility, the Seller shall deliver a
written preliminary estimate of the Production Facility’s total production of
Concentrates in 2013 and of the resulting expected Base Amount for 2013, which
shall equal 25% of such production estimate.  Thereafter, the Seller shall
deliver an updated written, non-definitive estimate of the 2013 Base Amount, in
each case equal to 25% of the Seller’s then estimate of the Production
Facility’s total production of Concentrates in 2013, to the Buyer each month
until August 2013 (inclusive).  A definitive estimate of the Production
Facility’s total production of Concentrates in 2013 and the 2013 Base Amount
(the “Stated 2013 Base Amount”), which shall equal 25% of such definitive
production estimate, shall be determined by the Seller and notified in writing
by the Seller to the Buyer no later than September 30, 2013.  Notwithstanding
the foregoing, should the Seller subsequently determine that it shall be unable
to deliver the full Stated 2013 Base Amount as so determined, and the Seller and
the Buyer shall negotiate in good faith and mutually agree no later than
December 31, 2013, whether or not the amount of the relevant adjustment shall be
added to the Base Amount for the 2014 Contract Year.

 

(c)           Prior to January 1, 2014, the Seller shall deliver a written
preliminary estimate of the Production Facility’s total production of
Concentrates in 2014 and of the resulting expected Base Amount for 2014, which
shall equal 25% of such production estimate.  Thereafter, the Seller shall
deliver an updated written, non-definitive estimate of the 2014 Base Amount, in
each case equal to 25% of the Seller’s then estimate of the Production
Facility’s total production of Concentrates in 2014, to the Buyer every two
months until August 2014 (inclusive).  A definitive estimate of the Production
Facility’s total production of Concentrates in 2014 and the 2014 Base Amount
(the “Stated 2014 Base Amount”), which shall equal 25% of such definitive
production estimate, shall be determined by the Seller and notified in writing
by the Seller to the Buyer no later than September 30, 2014.  Notwithstanding
the foregoing, should the Seller subsequently determine that it shall be unable
to deliver the full Stated 2014 Base Amount as so determined, the Seller and the
Buyer shall negotiate in good faith and mutually agree no later than
December 31, 2014, whether or not the amount of the relevant adjustment shall be
added to the Base Amount for the 2015 Contract Year.

 

2.03                                           Quantity Options

 

(a)           In each of the Contract Years beginning January 1, 2015 and 2016,
the Quantity Options *[Redacted]* which may be exercised by the Seller in each
of such Contract Years *[Redacted]* to sell to the Buyer up to a combined
maximum of 40,000 DMT of Concentrates, in addition to the Base Amount for the
relevant Contract Year.

 

(b)           The *[Redacted]* option, which may be exercised one time in
respect of each Contract Year *[Redacted]* (subject to the aforementioned
*[Redacted]* 40,000 DMT limit *[Redacted]* in each Contract Year).  The
*[Redacted]* Option may only be exercised by the Seller delivering written
notice to the Buyer, specifying the number of DMT of Concentrates *[Redacted]*
no later than: (i) *[Redacted]* provided that the Treatment Charge, the Copper
Refining Charge and the Copper Price Participation *[Redacted]* have been
established hereunder by that date; or (ii) *[Redacted]* the Treatment Charge,
the Copper Refining Charge and the Copper Price Participation *[Redacted]* have
all been so established.

 

2

--------------------------------------------------------------------------------


 

(c)           The *[Redacted]* option *[Redacted]* to sell a total of up to
40,000 DMT of Concentrates (subject to the aforementioned *[Redacted]* 40,000
DMT limit *[Redacted]* in each Contract Year) in lots of at least 10,000 DMT of
Concentrates, per exercise.  The *[Redacted]* Option may only be exercised by
the Seller delivering written notice to the Buyer, specifying the number of DMT
of Concentrates *[Redacted]* no later than *[Redacted]* proposes to ship the
Concentrates *[Redacted]*.

 

2.04                                           Quantity Adjustments

 

If a Base Amount, determined pursuant to Section 2.02(a) (whether as first
formally determined or determined following any adjustment pursuant to
Section 2.02(b) or Section 2.02(c)), is not a multiple of 5,000 DMT in either of
the 2013 and the 2014 Contract Years, then the Seller and the Buyer shall
negotiate in good faith to agree an adjustment to such Base Amount in order to
facilitate round allocations among the Seller’s customers.  During such period
of negotiation, performance by the Parties of their obligations hereunder with
respect to Parcels of Concentrates that are not subject to determination
pursuant to this Section 2.04(a) shall not be delayed.

 

2.05                                           Duration

 

(a)           This Agreement shall commence on the date hereof and, unless
earlier terminated in accordance with the terms and conditions hereof (including
pursuant to Section 11.01(f), Section 11.02 or Section 13.17(a)) shall terminate
at the end of the Contract Year beginning on January 1, 2016.

 

(b)           Not later than July 1, 2016, the Seller and the Buyer shall meet
to discuss and endeavour to agree upon the terms of a further agreement
respecting the purchase and sale of Concentrates after December 31, 2016;
provided that any failure by the Seller and the Buyer to agree on the terms of
any new contract shall not give rise to any liability or affect the termination
of this Agreement as aforesaid.

 

(c)           Notwithstanding any other provision hereof, the Seller’s
obligations hereunder, other than its obligations to provide an estimate of
production under Section 2.02(b) and an estimated shipping schedule under
Section 4.01(b) are entirely conditional upon the commencement of the commercial
production of Concentrates at the Production Facility.

 

3.             QUALITY

 

3.01                                           Chemical and Physical
Specification

 

(a)           The Concentrates shall be produced from the Production Facility. 
Appendix B sets out the Seller’s current estimate with respect to the chemical
specifications of the Concentrates.  The Seller expects, but does not represent
or warrant, that the Concentrates delivered to the Buyer shall conform to such
estimate.

 

(b)           The Buyer acknowledges that the composition of the Concentrates
may vary from the estimate in Appendix B.  The Seller shall advise the Buyer
from time to time of any material information of which the Seller becomes aware
concerning any changes in the expected

 

3

--------------------------------------------------------------------------------


 

characteristics of the Concentrates from the specifications in Appendix B, but
such changes shall not affect the Buyer’s obligation to purchase Concentrates
hereunder provided that in such a case, Buyer and Seller reach agreement
pursuant to Section 3.01 (c).

 

(c)           If the Seller becomes aware that the specifications of any Parcel,
or any portion thereof, deviate materially from the anticipated specifications
set out in Appendix B, the Seller shall promptly notify the Buyer and, if such
deviation results in a material negative impact upon the Buyer, the Seller and
the Buyer shall promptly attempt to negotiate a mutually acceptable adjustment
to reasonably compensate the Buyer for such impact, which may include but shall
not be limited to the negotiation of a Penalty pursuant to Section 7.13.

 

3.02                                           WARRANTY DISCLAIMER

 

BUYER AGREES THAT SELLER MAKES NO REPRESENTATIONS OR WARRANTIES, EXPRESSED OR
IMPLIED, AS TO THE MERCHANTABILITY OR FITNESS FOR ANY PARTICULAR PURPOSE OF THE
CONCENTRATES OR REGARDING ANY OTHER MATTERS, OTHER THAN THE EXPRESS WARRANTIES
SET OUT IN THIS AGREEMENT.  NO REPRESENTATION OR STATEMENT MADE BY THE SELLER OR
ITS AGENTS, EMPLOYEES, REPRESENTATIVES OR ANY OTHER PERSON ON ITS BEHALF NOT
EXPRESSLY CONTAINED IN THIS AGREEMENT SHALL BE BINDING UPON SELLER AS A
REPRESENTATION OR WARRANTY OR OTHERWISE.

 

3.03                                           LIABILITY DISCLAIMER

 

NOTWITHSTANDING ANY OTHER PROVISION OF THIS AGREEMENT, IN NO EVENT SHALL ANY
PARTY BE LIABLE TO ANOTHER FOR ANY LOSS OF ANTICIPATED PROFITS OR OTHER
CONSEQUENTIAL, SPECIAL OR INDIRECT LOSS OR DAMAGE OF ANY NATURE ARISING AT ANY
TIME, WHETHER ARISING UNDER CONTRACT, TORT (INCLUDING NEGLIGENCE), STRICT
LIABILITY OR FOR ANY OTHER CAUSE WHATSOEVER.

 

4.             DELIVERY

 

4.01                                           Annual Schedule

 

(a)           The Concentrates shall be shipped in Parcels of 5,000 DMT (+/- 5%
for shipping tolerance only) or 10,000 DMT (+/- 5% for shipping tolerance only)
in each of the 2013 and 2014 Contract Years and in Parcels of at least 10,000
DMT (+/- 5% for shipping tolerance only) in each of the 2015 and 2016 Contract
Years.

 

(b)           Each time that the Seller provides a notice to the Buyer pursuant
to Section 2.02(b) or Section 2.02(c), the Seller shall include therewith an
estimated shipping schedule for the relevant Contract Year so as to permit the
Buyer to provide comments to the Seller thereupon.

 

(c)           The Parcels to be delivered in each of the 2013 and 2014 Contract
Years shall be delivered according to an annual shipping schedule, which,
subject to Section 4.01(d) below,

 

4

--------------------------------------------------------------------------------


 

shall be mutually agreed upon by the Seller and the Buyer, acting in good faith,
promptly following the determination of the Stated 2013 Base Amount or the
Stated 2014 Base Amount, as applicable, and concurrently with the first
applicable discussions under Section 2.04(a) above; provided that the schedule
shall be adjusted, by agreement between the Seller and the Buyer, if there is an
adjustment to the Base Amount for the applicable Contract Year.  The Parcels to
be delivered in each of the 2015 and 2016 Contract Years shall be delivered
according to an annual shipping schedule, which, subject to
Section 4.01(d) below, shall be mutually agreed upon by the Seller and the
Buyer, acting in good faith, prior to the start of the Contract Year with the
intention of having shipments distributed as evenly as possible throughout the
Contract Year, and such schedule shall be amended by the Seller and the Buyer,
acting reasonably, upon any exercise of a Quantity Option by the Seller in
respect of that Contract Year, with the intention of having shipments
distributed as evenly as possible throughout the Contract Year.

 

(d)           Notwithstanding Section 4.01(b), if the Seller and the Buyer
cannot agree on the annual shipping schedule (the “Annual Schedule”) for any
particular Contract Year (or on any adjustment thereto necessitated by a change
in a Base Amount or the exercise of a Quantity Option) then, subject as
hereinafter provided, the Seller shall determine the Annual Schedule and, in so
doing, shall use reasonable commercial efforts to make shipments so that Parcels
shall be delivered at approximately even intervals throughout the Contract
Year.  However, the Buyer acknowledges that the timing of production of the
Concentrates to be sold and delivered hereunder may not permit shipments to the
Buyer at approximately even intervals throughout the Contract Year.

 

4.02                                           Delivery

 

(a)           For each Parcel to be shipped to the Buyer hereunder, the Seller
shall notify the Buyer of the calendar month during which the Seller expects to
ship that Parcel (the “Month of Notified Shipment”) not later than 60 days prior
to the first day of the Month of Notified Shipment of that Parcel.  The Buyer
shall promptly advise the Seller by written notice of the Port of Discharge of
each Parcel in sufficient time to allow the Seller to arrange for shipment
within the Month of Notified Shipment, but no earlier than 30 days prior to the
first day of the Month of Notified Shipment.

 

(b)           Each Parcel to be delivered to the Buyer hereunder shall be
delivered by the Seller CIF (Incoterms, 2010) Port of Discharge “free out” (as
defined in the United States Department of Transportation’s Maritime
Administration Glossary of Shipping Terms, with discharge arranged and paid by
the Buyer).

 

(c)           For any Parcel delivered to a Port of Discharge which is not a
Main Japanese Smelter Port, the Seller shall be entitled to a credit if the cost
of freight and insurance to be borne by the Seller in respect of the Parcel
exceeds that which would be required to ship the same Parcel from the Port of
Loading to a Main Japanese Smelter Port, and the Buyer shall be entitled to a
credit if such cost is less (such credit in either case, a “Freight and
Insurance Credit”); provided that the amount of such Freight and Insurance
Credit shall be negotiated and mutually agreed by the Seller and the Buyer,
acting reasonably and in good faith, based on the then prevailing spot rate for
shipping the Parcel from the Seller’s Port of Loading to the Main Japanese
Smelter Port.  If the Seller and the Buyer are unable to agree within twenty
(20) days of

 

5

--------------------------------------------------------------------------------


 

the dispatch of the Parcel from the Port of Discharge, either may refer the
matter for determination by a Referee pursuant to Article 12.  During such
period of negotiation between the Parties, or referral to a Referee, shipments
of Parcels (including any Parcel that is the object of disagreement under this
Section 4.02(c)) shall not be delayed.

 

(d)           The effect of any Freight and Insurance Credit shall be to
increase or decrease the Deductions on the relevant Parcel, as provided for in
Section 7.08.

 

4.03                                           Discharging Berth; Vessel
Dimensions

 

The Buyer shall nominate and guarantee at the intended Port of Discharge for
each Parcel one good and safe berth where vessels may arrive, discharge and
depart always afloat.  Vessels to be discharged at a particular Port of
Discharge shall not exceed the maximum dimensions for that port, if any.

 

4.04                                           Discharge Rates and Terms

 

(a)           The Buyer shall procure the discharge of each Parcel shipped to it
hereunder from the relevant vessel on terms and conditions, including minimum
discharge rates for Main Japanese Smelter Ports, Main Korean Ports, Main
Northern China Ports and Main Indian Ports, which shall, subject to
Section 4.04(c), be negotiated in good faith and mutually agreed by the Seller
and the Buyer in respect of each Contract Year, before the beginning of such
Contract Year.  In agreeing such terms and conditions, the Seller and the Buyer
shall have reference to the then prevailing customs at each port; provided that
main terms shall be based on C. (Ore) 7.  During the Contract Year, if shipment
is made to any Port of Discharge for which particular relevant terms and
conditions have not been pre-agreed by the Seller and the Buyer, then that Port
of Discharge’s prevailing custom shall apply.

 

(b)           If in the Buyer’s reasonable opinion, any shipment of Concentrates
delivered hereunder is unsuitable for normal grab discharge, the Buyer shall
promptly notify the Seller, detailing the nature of the problem, and the Seller
and the Buyer shall promptly review how to overcome such problem to facilitate
discharge.  Notwithstanding the foregoing, the Buyer shall use all reasonable
efforts to discharge the Concentrates from the vessel in a timely manner and the
Seller and the Buyer shall discuss the appropriate allocation of additional
costs associated with such discharge.

 

(c)           If the Seller and the Buyer are unable to agree on the appropriate
terms and conditions of discharge under Section 4.04(a) or the appropriate
allocation of costs under Section 4.04(b), either Party may refer the matter to
a Referee for determination under Article 12.  During any period of negotiation
referred to in Section 4.04(a), or determination by a Referee under this
Section 4.04(c), the Buyer shall not delay in the prompt discharge of any vessel
or in the timely fulfilment of any other obligation hereunder.

 

(d)           The permitted laytime for each Port of Discharge shall be among
the discharge terms to be agreed annually between the Parties under
Section (a) or determined pursuant to Section (c), as applicable, as shall be
the demurrage and despatch rates (in Dollars); provided that the Despatch rate
for laytime saved shall in each case be one half of the demurrage rate.

 

6

--------------------------------------------------------------------------------


 

(e)           Unless otherwise expressly agreed in writing between the Seller
and the Buyer, the terms and conditions of discharge to be determined under
4.04(a) or Section 4.04(c) shall be without prejudice to the general delivery
and discharge terms and conditions set forth in Sections 4.05 through 4.14.

 

4.05                                           Notice of Readiness

 

The Notice of Readiness in respect of a Parcel shall be tendered in writing by
the master of the relevant vessel to the Buyer’s Receiving Agent at the Port of
Discharge at any time during Normal Office Hours after the relevant vessel has
cleared customs, received free pratique and is in all respects ready for
discharge whether in berth or not.  If Notice of Readiness is tendered on a
Sunday or on a Local Holiday, it shall be treated as if it had been tendered at
the commencement of the next working day.  The Seller shall appoint the vessel’s
agent at the Port of Discharge.

 

4.06                                           Calculation of Laytime

 

(a)           Laytime at the Port of Discharge shall commence:

 

(i)                                     at 13:00 the same day if Notice of
Readiness is tendered during Normal Office Hours before 12:00, unless discharge
of cargo is commenced sooner, in which event the time actually used shall count
as laytime used, and

 

(ii)                                  at 08:00 the next day that is not a Local
Holiday, if Notice of Readiness is tendered during Normal Office Hours at or
after 12:00, unless discharge of cargo is commenced sooner, in which event the
time actually used shall count as laytime used.

 

Laytime shall terminate upon completion of unloading.  If the Buyer is able to
arrange for discharge to commence before laytime starts, the vessel’s master may
allow such work to be done and, if so, all time actually used shall count as
laytime.

 

(b)           Time lost in waiting for a berth or, at the request of a port
authority, moving on or off a berth or from one berth to another, shall count as
laytime used.  However, if such request is attributable to the vessel, time lost
in moving on or off a berth or from one berth to another shall not count as
laytime used.

 

(c)           If the designated discharge berth is not available upon arrival at
the Port of Discharge due to congestion, the vessel shall be permitted to tender
Notice of Readiness in accordance with Section 4.05, and laytime shall be
calculated in accordance with this Section 4.06.

 

(d)           Any time lost in discharging a Parcel due to repairs to the
applicable vessel’s equipment or the fault of the vessel, its owner, its master
or their agents shall not count as laytime or time on demurrage.

 

7

--------------------------------------------------------------------------------


 

(e)           In the event that the a Parcel is discharged following the
discharging from the same vessel of other Concentrates at the same Port of
Discharge, laytime shall commence two hours after completion of discharge of the
other Concentrates unless sooner commenced or unless discharging of the other
Concentrates is not completed during Normal Office Hours.  If discharging of the
other Concentrates is completed after Normal Office Hours, laytime shall
commence at 08:00 on the next Working Day unless sooner commenced.  If the
vessel must wait for a discharging berth due to congestion, the laytime used
while waiting for the berth shall be pro-rated between the Parcel and the other
Concentrates to be discharged at the berth from that vessel according to the
proportion that such Parcel bears to all Concentrates being discharged from that
vessel at that berth.

 

4.07                                           Demurrage and Despatch

 

(a)           With respect to each Parcel, if the actual laytime, as determined
pursuant to Section 4.06, exceeds the permitted laytime for the relevant Port of
Discharge, demurrage shall be payable by the Buyer to the Seller as an
adjustment to the Deductions for the Parcel; conversely, if the actual laytime,
as determined pursuant to Section 4.06, is less than the permitted laytime for
the relevant Port of Discharge, despatch shall be payable by the Seller to the
Buyer as an adjustment to the Deductions.

 

4.08                                           Vessel Characteristics

 

Shipments shall be effected exclusively in single-deck bulk carriers which shall
be suitable for mechanical grab discharge.  Concentrates shall be stowed and
trimmed as per the Seller’s normal practice, provided that no Concentrates shall
be loaded in areas inaccessible to the grabs (e.g. bunkers, deep tanks, tunnels,
manholes or shafts).  The Concentrates shall be stowed separately from other
cargoes.  Vessels shall be classed 100 A 1 at Lloyd’s or the equivalent and
shall be no more than 20 years of age.

 

4.09                                           Overtime

 

Notwithstanding any other provision hereof, any stevedoring overtime payable at
the Port of Discharge for discharging outside normal working hours shall be paid
by the Party ordering such overtime, except that officers’ and crews’ overtime
shall always be for the Seller’s account.

 

4.10                                           Port Charges; Discharge
Procedures

 

(a)           The Buyer shall hold the Seller free and harmless from all port
charges and dues, harbour dues, pilotage, crew expenses and light dues (if
applicable) calculated with respect to the vessel carrying a Parcel and
customarily paid by a vessel at the Port of Discharge.

 

(b)           Notwithstanding the foregoing, the Seller shall ensure that,
without cost to the Buyer: (i) each vessel provides all necessary onboard lights
for such vessel for night discharging; and (ii) hatches are opened and closed
and any beams are removed and replaced at the vessel’s risk as necessary for or
in connection with discharging, and time used for such purposes shall not count
as laytime used, except that, if the custom of the Port of Discharge does not
permit the vessel’s crew to open and close hatches and remove and replace any
beams, then such activities shall be performed by shore labour for the Buyer’s
account.

 

8

--------------------------------------------------------------------------------


 

(c)           The Buyer shall make best efforts to ensure that vessel holds are
fully shovelled and swept clean upon completion of discharge and shall instruct
stevedores to make best efforts to remove all material.  The Seller’s
representative shall have the right to visually inspect each vessel’s hold upon
completion of discharge to ascertain that all Concentrates have been
shovel-cleaned from the hold.

 

4.11                                           Stevedore Damage

 

Stevedores at discharge shall be in the service of the Buyer and all stevedoring
and related discharge costs shall be for the Buyer’s account.  Damage caused to
a vessel by stevedores and/or lighters nominated and/or appointed by the Buyer
shall be settled directly between such stevedores and the relevant vessel’s
owner.  If the stevedores and the vessel’s owner are unable to settle, the Buyer
shall cooperate for immediate settlement of such damage.

 

4.12                                           Nomination of Vessels

 

(a)           At least 15 days prior to the commencement of any calendar month
in which a Parcel is to be shipped hereunder, the Seller shall notify the Buyer
of the intended vessel’s name, the approximate quantity of Concentrates to be
shipped in such Parcel and the spread of laydays, including the estimated time
of such vessel’s arrival at, and the estimated time of its departure from, the
Port of Loading, and the estimated date of such vessel’s arrival at the Port of
Discharge.  At its option, the Seller may subsequently nominate or substitute
another vessel, provided that the Seller shall use reasonable efforts to ensure
that such vessel has as reasonable a spread of laydays as the initially
nominated vessel.

 

(b)           Whenever the Buyer is notified of a vessel in accordance with
Section 4.12(a), the Buyer shall advise approval or rejection within the same
working day, if at all possible, but in no event shall Buyer’s response exceed
two full working days (Saturdays, Sundays and holidays excluded).  The only
valid ground for such objection shall be if such vessel does not satisfy the
requirements of Section 4.08 or if such vessel’s length or draft exceed the port
restrictions for the relevant Port of Discharge.

 

(c)           The Seller shall not charter any vessel to perform shipping under
this Agreement from any shipping company if the Seller has a reasonable doubt
about whether such company has the financial capacity to carry out its
obligations under the Charter Party.

 

4.13                                           Notices

 

Immediately after the departure of each vessel carrying a Parcel from the Port
of Loading, the Seller shall notify the Buyer of the tonnage of the Parcel in
accordance with the bill of lading, the stowage plan, the name of the vessel and
the estimated time of arrival at the Port of Discharge.  The applicable Charter
Party shall contain a clause stipulating that the master of each vessel shall
give the Buyer’s Receiving Agent five notices of the estimated time of arrival
at the Port of Discharge ten days, five days, forty-eight hours, twenty-four
hours and twelve hours prior to such expected time of arrival.

 

9

--------------------------------------------------------------------------------


 

4.14                                           Alternative Port

 

Notwithstanding the foregoing, if the discharge of a Parcel at the appointed
Port of Discharge becomes impractical through no fault of the Seller or the
vessel, such vessel shall proceed to an alternative safe port (an “Alternative
Port”), as notified by the Buyer, where it can safely unload the Parcel.
Promptly upon the receipt of such notice from the Buyer, the Seller shall direct
the vessel to comply with such notice, provided that the master of the vessel
judges such Alternative Port to be safe. If the vessel proceeds to the
Alternative Port, any additional freight and other delivery costs incurred by
the Seller shall be paid by the Buyer.

 

5.             TITLE AND RISK OF LOSS

 

5.01                                           The Seller’s Warranties on Title

 

The Seller shall have good and marketable title to the Concentrates to be sold
hereunder, free and clear of all liens and encumbrances other than any lien or
encumbrance on such Concentrates in the Seller’s inventory for the benefit of
(i) RGLD Gold AG under the Amended and Restated Security Agreement Collateral
dated December 14, 2011 among the Seller, the Guarantor, RGLD Gold AG and Royal
Gold, Inc., as amended from time to time and (ii) the lenders under the Credit
Agreement dated December 10, 2010 among the Guarantor and the lenders thereto,
as amended from time to time.  Upon transfer of title to the Concentrates to the
Buyer in accordance with Section 5.02, the Buyer shall receive good and
marketable title to the Concentrates, free and clear of all liens and
encumbrances, other than any liens or encumbrances on such Concentrates arising
from the security interest retained by the Seller in accordance with
Section 13.18.

 

5.02                                           Title and Risk of Loss

 

Risks of loss for any Parcel shipped to the Buyer hereunder shall pass to the
Buyer as such Concentrates pass over ship’s rail at the Port of Loading.  Title
to any Parcel shipped to the Buyer shall pass from the Seller to the Buyer upon
the Seller’s receipt of payment in accordance with the Provisional Invoice for
such Parcel.

 

6.             INSURANCE

 

6.01                                           Cargo Insurance

 

The Seller shall obtain and pay for ocean marine cargo insurance on each Parcel
shipped hereunder in accordance with the terms and conditions of this
Article 6.  Such insurance shall be placed with large, well-known, first class
companies of good international repute and shall cover All Risks in accordance
with Institute Cargo Clause (A) including revised insolvency exclusion clause,
S.R.C.C., War Risk and Heating and Spontaneous Combustion Clauses.

 

6.02                                           Amount of Coverage

 

The insurance shall be effected in Dollars in the amount of 110% of the
estimated Total Compensation, as set out in the Seller’s Provisional Invoice,
and shall be adjusted to 110% of the

 

10

--------------------------------------------------------------------------------


 

Total Compensation set out in the Final Invoice.  All such insurance shall
nominate the Buyer as beneficiary in respect of any loss after the time when the
risk of loss passes to the Buyer.

 

6.03                                           Period of Coverage

 

The insurance shall provide coverage from the time the relevant Concentrates
pass the ship’s rail at the Port of Loading, until 30 days after discharge of
such vessel at the Port of Discharge or until the Concentrates have reached
Buyer’s receiving smelter warehouse, whichever is earlier, as long as the
Concentrates are in due course of transit.

 

6.04                                           Evidence of Insurance

 

The Seller shall provide to the Buyer the original and duplicate insurance
certificates in respect of each Parcel, endorsed in blank.

 

7.             PRICE

 

7.01                                           Compensation for Concentrates

 

The total compensation payable by the Buyer to the Seller for each Parcel
(“Total Compensation”) shipped hereunder shall be equal to the aggregate amount
of the payments for Payable Copper, Payable Gold and Payable Silver determined
in accordance with Sections 7.02 through 7.04, minus the sum of: (i) the
Deductions specified in Section 7.08 and (ii) the product of the weight of any
Toll Refined Gold with respect to such Parcel and the Payable Gold Price.

 

7.02                                           Copper Payment

 

The payable copper for each DMT of Concentrates in each Parcel shipped hereunder
shall be *[Redacted]* (the “Payable Copper”), payable at a price equal to the
average of the daily official London Metal Exchange Grade A Settlement
quotations for high-grade copper quoted in Dollars, as published in Metal
Bulletin during the applicable Quotational Period but corrected to the official
quotations of the London Metal Exchange in the event of printing errors (the
“Payable Copper Price”).

 

7.03                                           Gold Payment

 

No payment shall be made for gold in any particular Parcel if the gold content
of that Parcel is one gram or less per DMT of Concentrates.  If the assayed gold
content is more than one gram per DMT of Concentrates, then the payable gold for
each DMT of Concentrates in such Parcel (the “Payable Gold”) shall be:

 

(i)                           *[Redacted]*

 

(ii)                        *[Redacted]*

 

(iii)                     *[Redacted]*

 

(iv)                    *[Redacted]*

 

11

--------------------------------------------------------------------------------


 

(v)                       *[Redacted]*

 

(vi)                    *[Redacted]*

 

(vii)                 *[Redacted]*

 

(viii)              *[Redacted]*

 

in each case payable at a price equal to the average of the London Bullion
Market Association’s “initial” and “final” daily quotations for gold quoted in
Dollars, as published in Metal Bulletin during the applicable Quotational
Period, but corrected to the official quotations of the London Bullion Market
Association in the event of printing errors (the “Payable Gold Price”).

 

7.04                                           Silver Payment

 

No payment shall be made for silver in any particular Parcel if the silver
content of that Parcel is *[Redacted]* or less per DMT of Concentrates.  If the
assayed silver content is more than *[Redacted]* per DMT of Concentrates, then
the payable silver for each DMT of Concentrates in such Parcel (the “Payable
Silver”) shall be *[Redacted]* of the assayed silver content, payable at a price
equal to the average of the daily London Bullion Market Association’s fine
silver spot quotations quoted in Dollars, as published in Metal Bulletin during
the applicable Quotational Period, but corrected to the official quotations of
the London Bullion Market Association in the event of printing errors (the
“Payable Silver Price”).

 

7.05                                           *[Redacted]*

 

7.06                                           Alternate Pricing

 

(a)           In the event that (i) Metal Bulletin ceases to be published, or
ceases to publish any quotation referred to in this Article 7 for determining
the prices for copper, gold and/or silver, (ii) the London Metals Exchange
ceases to quote a price for copper or the London Bullion Market Association
ceases to quote a price for gold and/or silver, as the case may be, or (iii) any
of such quotations are, in the reasonable opinion of the Seller or the Buyer, no
longer internationally recognized as the basis of payments for such metals,
then, upon written notice by the Seller or the Buyer to the other, the Seller
and the Buyer shall promptly consult with each other with a view toward
determining a new basis consistent with the previous method (under this
Article 7) for determining the prices for copper, gold and/or silver, as the
case may be, with respect to the Concentrates to be sold hereunder.

 

(b)           The prices of copper, gold and/or silver, if quoted in any
currency other than Dollars by Metal Bulletin, shall be converted into Dollars
using the average daily rate published by the Federal Reserve Board of the
United States over the applicable Quotational Period for the purchase of Dollars
using the currency quoted in Metal Bulletin.  The average price for any such
Quotational Period shall be calculated by totalling the Dollar equivalents of
the daily prices and dividing such total by the number of pricing days in such
period.

 

(c)           If either the Seller or the Buyer notifies the other pursuant to
Section 7.06(a) above, the Seller shall then have the right, by written notice
to the Buyer, to invoice

 

12

--------------------------------------------------------------------------------


 

provisionally (in respect of any of the types of invoices referred to in
Article 7.13(a)) at the applicable price(s) applied to the last previous
shipment of Concentrates sold hereunder prior to such written notice (the
“Interim Price”) and the Buyer shall thereafter pay on the basis of the Interim
Price until (i) the Seller and the Buyer shall agree on a new pricing basis for
the metal(s) concerned or (ii) the Referee has finally determined the
price(s) as provided in Section 7.06(b) below, whichever shall first occur. 
Once agreement is reached pursuant to Section 7.06(b) above or determination is
made by Referee pursuant to Section 7.06(b) below, the affected quantities of
Concentrates shall be promptly re-invoiced by the Seller based on the new
pricing basis for the metal(s) concerned.

 

(d)           In the event that within 30 days after the date of any notice for
consultation pursuant to Section 7.06(a)) above, the Seller and the Buyer shall
not have agreed on an alternate basis for determining the price of the copper,
gold and/or silver content of the Concentrates to be sold hereunder, as the case
may be, either the Seller or the Buyer shall have the right to refer the matter
to a Referee for resolution in accordance with Article 12; provided that, during
the period of such determination by a Referee, the Seller and the Buyer shall
not delay in the complete fulfilment of any obligation hereunder (other than the
issuance of any Final Invoice).

 

7.07                                           Quotational Period

 

(a)           The Quotational Period with respect to any Parcel shall be:

 

(i)                                     With respect to copper, *[Redacted]*;

 

(ii)                                  With respect to silver, *[Redacted]*; and

 

(iii)                               With respect to gold, *[Redacted]*.

 

(b)           *[Redacted]*

 

7.08                           Deductions

 

The Deductions shall be equal to the net amount of:

 

(i)                                     the applicable Treatment Charge;

 

(ii)                                  the applicable Copper Refining Charge;

 

(iii)                               the Precious Metal Refining Charges;

 

(iv)                              the Copper Price Participation (the amount of
which may increase or decrease the Deductions);

 

(v)                                 for shipments to other than a Main Japanese
Smelter Port, any applicable Freight and Insurance Credit (the amount of which
shall increase or decrease the Deductions);

 

(vi)                              Demurrage or despatch for the Parcel, pursuant
to Section 4.07

 

13

--------------------------------------------------------------------------------


 

(vii)                           Any other amount owing from the Buyer to the
Seller or from the Seller to the Buyer in relation to the Parcel under Article 4
and;

 

(viii)                        any applicable Penalties.

 

7.09                                           Treatment Charge

 

The treatment charge (the “Treatment Charge”) for Concentrates delivered
hereunder shall be:

 

(i)                                     for the 2013 Contract Year, negotiated
and agreed in good faith between the Seller and the Buyer during May and June,
2013, provided that it shall be based upon the treatment and refining charges
charged *[Redacted]*;

 

(ii)                                  for the Base Quantity in each of the 2014,
2015 and 2016 Contract Years, negotiated and agreed in good faith between the
Seller and the Buyer during *[Redacted]*;

 

(iii)                               *[Redacted]* in each of the 2015 and 2016
Contract years, negotiated and agreed in good faith between the Seller and the
Buyer during the respective prior Contract Year *[Redacted]*; and

 

(iv)                              *[Redacted]*,

 

provided that if the Buyer and the Seller fail to reach agreement on any
Treatment Charge within the applicable time period specified above, the matter
may be submitted to a Referee for determination under Article 12, and provided
further that any delay in determining a Treatment Charge shall not give rise to
a right to adjust any Concentrates delivery schedule or excuse any delay in the
complete fulfilment of any obligation hereunder (other than the issuance of any
Final Invoice)..

 

7.10                                           Copper Refining Charge

 

The copper refining charge (the “Copper Refining Charge”) for Concentrates
delivered hereunder shall be:

 

(i)                                     for the 2013 Contract Year, negotiated
and agreed in good faith between the Seller and the Buyer during May and June,
2013, provided that it shall be *[Redacted]*;

 

(ii)                                  for the Base Quantity in each of the 2014,
2015 and 2016 Contract Years, negotiated and agreed in good faith between the
Seller and the Buyer during *[Redacted]*;

 

(iii)                               *[Redacted]* in each of the 2015 and 2016
Contract years, negotiated and agreed in good faith between the Seller and the
Buyer during the respective prior Contract Year *[Redacted]*; and

 

14

--------------------------------------------------------------------------------


 

(iv)                              *[Redacted]*,

 

provided that if the Buyer and the Seller fail to reach agreement on any Copper
Refining Charge within the applicable time period specified above, the matter
may be submitted to a Referee for determination for determination under
Article 12, , and provided further that any delay in determining a Copper
Refining Charge shall not give rise to a right to adjust any Concentrates
delivery schedule or excuse any delay in the complete fulfilment of any
obligation hereunder (other than the issuance of any Final Invoice).

 

7.11                                           Precious Metal Refining Charges

 

The refining charges for precious metals applicable to Concentrates delivered
hereunder (the “Precious Metal Refining Charges”) shall be as follows:

 

(i)                                     $*[Redacted]* per troy ounce of Payable
Silver; and

 

(ii)                                  $*[Redacted]* per troy ounce of Payable
Gold,

 

and shall apply throughout the term of this Agreement.

 

7.12                           Copper Price Participation

 

The copper price participation (the “Copper Price Participation”) for
Concentrates delivered hereunder shall be:

 

(i)                                     for the 2013 Contract Year, negotiated
and agreed in good faith between the Seller and the Buyer during May and June,
2013, provided that it shall be based upon *[Redacted]*; and

 

(ii)                                  for each of the 2014, 2015 and 2016
Contract Years, negotiated and agreed in good faith between the Seller and the
Buyer during the respective prior Contract Year, provided that it shall be based
upon *[Redacted]*,

 

provided that if the Buyer and the Seller fail to reach agreement on any Copper
Price Participation within the applicable time period specified above, the
matter may be submitted to a Referee for determination for determination under
Article 12, and provided further that any delay in determining a Copper Price
Participation shall not give rise to a right to adjust any Concentrates delivery
schedule or excuse any delay in the complete fulfilment of any obligation
hereunder (other than the issuance of any Final Invoice).

 

7.13                                           Penalties

 

(a)           If at any time and from time to time during the term of this
Agreement, based on analysis of any Concentrates hereunder and prevailing
industry practice, the Buyer determines that penalties for certain elements or
compounds contained in such Concentrates should be imposed, the Buyer may give
notice to the Seller setting forth the particulars of the proposed penalties. 
If the Seller objects to the imposition of such penalties, the Seller shall
notify the

 

15

--------------------------------------------------------------------------------


 

Buyer of such objection within 30 days following the Buyer’s original notice of
the proposed penalties.  If the Seller does not notify the Buyer of any such
objection within such 30-day period the Seller shall be deemed to have agreed to
the penalties proposed by the Buyer. If the Seller does so object, the Parties
shall promptly following such objection meet and negotiate in good faith with a
view to reaching agreement on any applicable penalties.

 

(b)           If the Parties are unable to agree on the applicable penalties
within 30 days after the Seller’s notice of objection referred to in
Section 7.13(a) above, either the Buyer or the Seller may refer the matter for
negotiation to its respective senior commercial officers.  If an agreement has
not been reached by the Parties within 30 days of the matter having been
referred to the Parties’ senior commercial officers, the Buyer or the Seller may
refer the matter for determination to the Referee in accordance with
Article 12.  In making such determination, the Referee shall consider any
penalties then prevailing in the applicable concentrate market as well as such
other factors as the Referee may consider appropriate.  Irrespective of the
foregoing, however, in making its decision, the Referee shall ensure that the
Seller is treated no less favourably than any other seller of concentrates to
the Buyer.

 

(c)           The penalties to be applied with respect to a Concentrate, if any,
as consented to by the Seller or agreed to by the Parties or as determined by
the Referee as contemplated above (in each case a “Penalty”) shall, unless
otherwise agreed by the Parties or determined by the Referee following any
reference thereto, apply to all Concentrates delivered hereunder starting with
the first shipment in the month in which the Buyer gave the Seller the notice of
proposed penalties under Section 7.13(a).

 

(d)           For the avoidance of doubt, each Penalty shall be imposed in
respect of a Parcel only on the basis of final assay results, determined under
Article 10, in respect of the relevant Parcel’s content of the element or
compound with which the relevant Penalty is associated.

 

8.             PAYMENT

 

8.01                                           Manner of Payment

 

All payments by the Buyer for Concentrates sold to it hereunder shall be made in
Dollars in immediately available and freely transferable funds by means of
electronic transfer to such bank account as the Seller may notify to the Buyer
from time to time in writing.

 

8.02                                           Payment of Total Compensation

 

The Total Compensation for each Parcel sold to the Buyer hereunder shall be paid
by the Buyer as follows:

 

(i)                                     if the Seller *[Redacted]* in respect of
such Parcel, the Buyer shall make a provisional payment equal to 90% of the
estimated Total Compensation (the “Provisional Payment”) to be paid promptly
upon shipment of the Parcel from the Port of Loading (the “Provisional Payment
Date”) against the Seller’s Provisional Invoice, subject to receipt by the Buyer
in respect of such Parcel of the clean on-board bill of lading; or

 

16

--------------------------------------------------------------------------------


 

(ii)                                  *[Redacted]*.

 

(iii)                               a final payment equal to the amount, if any,
by which the Total Compensation as set out in the Final Invoice exceeds the sum
of the net payments made pursuant to Section 8.02(i) or Section 8.02(ii) (the
“Final Payment”), to be paid on or before the third Banking Day after receipt by
the Buyer of the Final Invoice.  Additionally, interest on payments made
pursuant to Section 8.02(ii) and 8.03 (b) shall be included in the Final
Invoice.

 

Should the Total Compensation as set out in the Final Invoice be less than the
sum of the net payments made pursuant to Section 8.02(i) or
Section 8.02(ii) (the “Final Payment”), Seller shall make payment to Buyer of
such difference on or before the third Banking Day after receipt by the Buyer of
the Final Invoice.

 

8.03                                           *[Redacted]*

 

8.04                                           Provisional Invoices

 

(a)           In respect of each Parcel, the Seller shall, at the Production
Facilities or the Port of Loading, determine the full weight and moisture
content of the Parcel and conduct a provisional assay of the Parcel, and shall
set out the results thereof in a provisional certificate (the “Provisional
Certificate”), which shall be delivered to the Buyer together with the
Provisional Invoice, and any Advance Provisional Invoice for that Parcel.

 

(b)           For purposes of calculating the amount of the Provisional Payment
for a Parcel, the Total Compensation shall be estimated by the Seller based on:
(i) the Provisional Payment Certificate; (ii) the Deductions then in effect; and
(iii) the Seller’s calculation of the Payable Copper Price, Payable Gold Price
and Payable Silver Price using provisional metal prices determined in accordance
with Article 7 hereof but based on the daily average price thereof during the
Calendar Week prior to the Calendar Week containing the date of the bill of
lading for the Parcel.  The Seller shall prepare and deliver to the Buyer a
provisional invoice (the “Provisional Invoice”) for each Parcel in an amount
equal to the Provisional Payment relating thereto, calculated as aforesaid no
less than three Business Days before the Provisional Payment Date.

 

(c)           *[Redacted]*

 

8.05                                           Final Payment

 

(a)           For purposes of the Final Payment, the Seller shall prepare its
final invoice for each Parcel of Concentrates based on dry weights, assays and
the final prices applicable to such Parcel determined in accordance with
Articles 7, 9 and 10 hereof (the “Final Invoice”) and shall submit such Final
Invoice to the Buyer by facsimile or, subject to Section 13.09(b), by facsimile
or e-mail, promptly after such final data is available.  Final Payment for each
Parcel of Concentrates sold hereunder, if any is required pursuant to
Section 8.02(iii), shall be made by the Buyer by no later than the third Banking
Day after receipt by it of the Seller’s Final Invoice.  The

 

17

--------------------------------------------------------------------------------


 

original of the Final Invoice shall be sent by mail to the Buyer on the same day
on which the Seller submits its final invoice by facsimile or e-mail.

 

(b)           If the Total Compensation as shown on the Seller’s Final Invoice
is less than the sum of the payments made by the Buyer to the Seller pursuant to
Section 8.02(i) or Section 8.02(ii), the amount of the difference shall be paid
by the Seller to the Buyer not later than the third Banking Day after the Seller
has transmitted its Final Invoice to the Buyer, in good and collectable funds by
electronic transfer to the Buyer at such account as the Buyer may direct or, at
the option of the Buyer, the Buyer may deduct such amount from sums thereafter
becoming due and payable to the Seller under this Agreement.

 

8.06                                           Late Payment

 

In the event that any payment under this Article 8 is not made on the due date
thereof, such payment shall bear interest at the 3-month LIBO Rate in effect on
such due date, plus four percent (4%) per annum, from and including such due
date to but excluding the date on which such payment is received and calculated
on the basis of a 360-day year.

 

8.07                                           Price Determination in the Event
of Loss

 

(a)           In case of total loss or destruction of any Parcel of Concentrates
any time after the risk of loss passes to the Buyer but prior to weighing,
sampling and moisture determination pursuant to Section 9.01, the Final Invoice
shall be based upon the full weights, which the Seller shall have determined,
and provisional assays, which the Seller shall have conducted, at the Port of
Loading and set out in the Provisional Certificate.

 

(b)           In the case of total loss or destruction of any Parcel of
Concentrates any time after the risk of loss passes to the Buyer but prior to
arrival at the Port of Discharge, the Date of Arrival of such Parcel shall be
deemed to have occurred 35 days after the bill of lading date for purposes of
determining Quotational Periods.

 

(c)           In case of partial loss or damage to a portion of the Concentrates
in any Parcel prior to weighing, sampling and moisture determination pursuant to
Section 9.01, the final invoice for the lost or damaged portion shall be based
upon:

 

(i)                                     the full weight as determined at the
Port of Loading; and

 

(ii)                                  the moisture content and the weighted
average of the final assays for copper, gold and silver (as ascertained by assay
in accordance with Article 9 and Article 10), as determined from the portion of
such Parcel safely delivered to the Buyer.

 

8.08                                          Taxes, Tariffs and Duties

 

(a)           All taxes, tariffs, fees, duties or other governmental fees or
charges whether existing or imposed in future, applicable to the Concentrates
and/or contained metals sold hereunder or commercial documents relating thereto
imposed by the country of origin, or any political sub-division thereof, shall
be borne by the Seller.

 

18

--------------------------------------------------------------------------------


 

(b)           All taxes, tariffs, fees, duties or other governmental fees or
charges whether existing or imposed in future, applicable to the Concentrates
and/or contained metals sold hereunder or commercial documents relating thereto
imposed or to be imposed in any country in which any Port of Discharge or any
receiving smelter is located, or any political sub-division thereof, shall be
borne by the Buyer.

 

9.             WEIGHING, SAMPLING, DETERMINATION OF MOISTURE

 

9.01                                           General Procedure

 

(a)           With respect to Parcels shipped to Japan, South Korea, the
Philippines, North America (including Mexico), Western Europe (including
Bulgaria) hereunder, the weighing, sampling and determination of moisture for
each Parcel shall be carried out in accordance with internationally accepted
industry standards at the Port of Discharge or at the ultimate receiving smelter
in the country, whichever is customary.  The Seller and the Buyer shall mutually
agree on the person to supervise at these operations, and its costs shall be
shared equally.

 

(b)           For shipments to China and India, *[Redacted]*.

 

(c)           The Buyer shall take all reasonable precautions to prevent
handling or other losses of Concentrates between ship’s rail and the point of
weighing, sampling and moisture determination pursuant to Section 9.01(a) or
Section 9.01(b).  The Seller, at its own expense, shall be entitled to be
represented at the discharge, weighing, sampling and determination of moisture
by an independent surveyor or representative acceptable to the Buyer, such
acceptance not to be unreasonably withheld.  Failure of the Seller’s
representative to be present on any occasion after receipt of reasonable notice
from the Buyer shall constitute a waiver of the Seller’s rights of
representation on that occasion.

 

(d)           Notwithstanding the foregoing Sections 9.01(a) and 9.01(b),
*[Redacted]* for the purposes of weighing, sampling and determining moisture
content of a Parcel, the weighing, sampling and moisture determination for such
Parcel shall be carried out at the Port of Loading in accordance with accepted
industry standards by the Seller at the Seller’s expense during the loading of
the carrying vessel and such weights and samples shall govern for final
settlement provided however, that *[Redacted]*.

 

(e)           In the circumstances, in which neither Section 9.01(a) nor
Section 9.01(b) applies, the weighing, sampling and moisture determination for a
Parcel shall be carried out in accordance with Section 9.01(d).

 

(f)            If weighing, sampling and moisture determination for a Parcel are
carried out at the Port of Loading in accordance with Section 9.01(d), the Buyer
shall have the right to be represented thereat, at the Buyer’s expense.  Failure
of the Buyer’s representative to be present on any occasion after receipt of
reasonable notice from the Seller shall constitute a waiver of the Buyer’s
rights of representation on that occasion.

 

(g)           If the Seller and the Buyer fail to reach agreement regarding the
equipment or standards at a Port of Discharge or a receiving smelter, or
regarding the person to supervise weighing, sampling and the determination of
moisture content pursuant to Section 9.01(a) or

 

19

--------------------------------------------------------------------------------


 

Section 9.01(b), either Party may refer the matter for a decision by a Referee
under Article 12; provided that during the period of such determination by a
Referee, no obligation to ship or receive Concentrates hereunder shall be
delayed, and provided further that, during the period of such determination, the
Seller may conduct the weighing, sampling and moisture determination at the Port
of Loading for each affected Parcel, the results of which may serve as
definitive measurements hereunder, depending upon the outcome of the applicable
referral pursuant to Article 12.

 

9.02                                           Determination of Dry Weight and
Moisture

 

The dry weight and moisture as determined pursuant to Section 9.01 shall govern
for the purpose of final settlement of the Total Compensation for each Parcel.

 

9.03                                           Sample Lots

 

For purposes of sampling, each Parcel of Concentrates shall be divided into
separate lots of approximately 500 WMT each, or as otherwise agreed (each a
“Lot”), and samples shall be taken from each Lot.

 

9.04                                           Number and Handling of Samples

 

The sample taken from each Lot as specified in Section 9.03 shall be divided
into nine equal parts, two for the Seller, two for the Buyer, two for the
receiving smelter and three for reserve/umpire.  Two reserve samples shall be
sealed and retained by the Seller or its appointed representative.

 

9.05                                           Penalty Samples

 

For the purpose of conducting any analysis for elements other gold, copper and
silver (including to determine whether any Penalty should be assessed), nine
sets of composite samples shall be taken from each Parcel, two for the Seller,
two for the Buyer, two for the receiving smelter and three for reserve.  Two
reserve samples shall be retained as provided in Section 9.04 above.

 

10.           ASSAYS

 

10.01                                     Copper, Gold and Silver Content

 

The copper, gold and silver content of any Parcel of Concentrates shall be
determined in accordance with this Article 10.

 

10.02                                    Method for Determining Final Analysis

 

From the Lot samples taken in accordance with Sections 9.03 and 9.04, assays for
each of copper, gold and silver, and penalty elements if applicable, shall be
made independently by the respective assayers of the Seller and the Buyer (who
shall not at that time be one of the Umpires).  The results of such assays shall
be exchanged simultaneously on a Lot-by-Lot basis, or composite basis for
penalty elements, by mail as soon as possible, on a date mutually agreed

 

20

--------------------------------------------------------------------------------


 

upon.  If one Party fails to so exchange its assay results, the assay results of
the other Party shall be deemed to be conclusive.  Determination for gold and
silver assays shall be made in accordance with fire assay methods corrected for
slag loss and cupel absorption.  The mean of such results shall be final and
binding upon the Parties hereto if such results show that the differences
between the Seller’s and the Buyer’s assays are within the following limits:

 

 

·

Copper:

*[Redacted]*

 

·

Gold:

*[Redacted]*

 

·

Silver:

*[Redacted]*

 

10.03                                     Umpire Assays

 

If the results of assays described in Section 10.02 show that the difference
between the Seller’s and the Buyer’s assays for any of copper, gold or silver,
or penalty elements if applicable, in a given Lot exceeds the applicable limit
therefor specified in Section 10.02, the matter shall be referred to one of the
designated Umpires.  The Umpire’s assay shall be made on the basis of one of the
reserve samples referred to in Section 9.04, which shall be sent by the Seller
or its appointed representative via air freight to the Umpire.  The Umpire’s
gold and silver assays shall be made in accordance with fire assay methods
corrected for slag loss and cupel absorption. The Umpire shall be instructed to
advise both the Seller and the Buyer of the results of the Umpire’s assay by
facsimile or e-mail and by mail.

 

10.04                                     Final Analysis based on Umpire’s Assay

 

If an Umpire’s assay in respect of an element falls between the applicable
assays of the Seller and the Buyer, the mean of the result of the Umpire’s assay
and the result of the assay of the Party whose result is nearer to the Umpire’s
result shall be final and binding on the Parties hereto.  Otherwise, the middle
assay of the three assays shall be taken as the agreed assay.  The cost of the
Umpire assay shall be paid by the Party whose assay is further from the Umpire
assay.  When the Umpire assay is the exact mean of the other two, then these
charges shall be shared equally by the Seller and the Buyer.

 

10.05                                     Parcel Content

 

After all per-Lot assays have been completed pursuant to Sections 10.02 through
10.04, the copper, gold and silver content of the relevant Parcel shall be
determined based upon the dry weight of the Parcel (determined pursuant to
Article 9) and, with respect to each element, the weighted-average of the final
assay results for that element for each Lot in the Parcel, determined pursuant
to Section 10.02 and 10.04, as applicable.

 

10.06                                    Royal Gold Interest

 

Notwithstanding any other provision hereof, RGL Gold AG or its representatives
shall be permitted to, at their own cost, attend any weighing or sampling of any
Parcel.

 

21

--------------------------------------------------------------------------------


 

11.           FORCE MAJEURE AND TERMINATION

 

11.01                                     Force Majeure

 

(a)           Failure or delay by the Seller or the Guarantor in the performance
of any term, condition or covenant contained herein (other than a failure to
make payments required hereunder), shall be excused, if such failure or delay in
performance was caused by an act of nature or the elements, disturbance, fire,
unavailability of power, water or other items necessary for production, delay or
interruption of transportation, war or consequence thereof, insurrection, civil
strife or mob violence, export restriction, embargo or similar law, regulation
or requirement of any federal, state, provincial or local government or
governmental body, expropriation, nationalization or other act of eminent
domain, strike, lock-out or other work stoppage, breakdown of equipment or
machinery, delays or failure in obtaining materials, supplies or equipment, or
any other cause, whether or not similar to those enumerated above, beyond the
reasonable control of the Seller or the Guarantor, as the case may be, provided
that in no event shall a lack of funds constitute a cause beyond the control of
a Party and prevention or settlement of any strike or labour disturbance shall
not be considered a matter within the control of a Party.  Each such cause, as
aforesaid, shall constitute an Event of Force Majeure and such failure or delay
shall be excused until such cause or causes shall have ceased.

 

(b)           Notwithstanding any other provision hereof, in no event shall the
Seller or the Guarantor be obligated to deliver concentrates from other than the
Production Facility and neither of them shall be obligated to rebuild or repair
any damaged or destroyed property in order to fulfill this Agreement.

 

(c)           The Party claiming an Event of Force Majeure shall give prompt
notice thereof to the other Parties indicating the nature of such Event, the
date of commencement of such Event, and the estimated duration (if possible) of
such Event.  The Party claiming an Event of Force Majeure shall give further
notice to the other Parties (i) from time to time as to the progress in
remedying such Event and as to the time that the affected Party expects to
resume performance of its obligations hereunder and (ii) immediately after such
Event ceases to have effect.

 

(d)           The following provisions shall apply in the alternative, depending
on the duration of an Event of Force Majeure:

 

(i)                                     If any Event of Force Majeure continues
in effect for a period of 60 consecutive days or less, any affected deliveries
of Concentrates hereunder during such period shall be made up as soon as
practicable following termination of the Event of Force Majeure.

 

(ii)                                  If any Event of Force Majeure continues in
effect for a period of more than 60 days, but less than or equal to 360
consecutive days, then a Party who has received notice of the Event of Force
Majeure shall have the option to cancel any of the Concentrates which would have
been delivered during such period.

 

22

--------------------------------------------------------------------------------


 

(iii)                               If any Event of Force Majeure continues in
effect for a period of more than 360 days, then each Party shall have the right
to terminate this Agreement.

 

If an Event of Force Majeure is in effect at the end of the last Contract Year,
and has continued for less than 360 days at that time, the term of this
Agreement shall herewith be extended until such time that the Event of Force
Majeure has ended, or 360 days has elapsed from the start of the Event of Force
Majeure, whichever is earlier. Except as provided in the foregoing sentence, no
event of Force Majeure shall have the effect of extending the term of this
Agreement.

 

The right to cancel quantities of Concentrates or the right to terminate the
Agreement as set forth above shall be made by written notice to the other
Parties at any time during the period of the Event of Force Majeure or up to
five Business Days following the termination of the period of the Event of Force
Majeure.

 

(e)                                       The Seller and the Guarantor agree to
use all reasonable efforts from time to time and at all times to prevent the
occurrence of any Event of Force Majeure, and to cause the termination of any
Event of Force Majeure that has occurred.  Notwithstanding the foregoing, the
settlement of labour disputes shall be entirely in the discretion of the Party
affected thereby and there shall be no obligation on the affected Party to test
or refrain from testing the validity of any order, regulation or law relating to
such labour disputes.

 

11.02                                     Termination

 

(a)           If the Seller, Guarantor or Buyer materially breaches any material
provision hereof (and, for the avoidance of doubt, such breach is not excused by
Section 11.01(a)), then if such breach is continuing and has not been reasonably
cured by the end of a period of 60 days following written notice of the breach
by any Party to the breaching Party, then (i) in the event of a breach by Seller
and/or Guarantor, Buyer may terminate this Agreement, effective upon the
delivery of written notice to the other Parties hereto, or (ii) in the event of
a breach by Buyer, Seller may terminate this Agreement, effective upon the
delivery of written notice to Buyer.

 

(b)           Notwithstanding the termination of this Agreement as contemplated
hereunder (whether pursuant to 11.02(a) above or any other provision hereof),
each Party shall remain liable for its obligations hereunder which have accrued
prior to the date of termination, including all payment obligations.

 

12.           REFEREES

 

12.01                                     Selection of Referees

 

In the event that a matter is to be submitted to a Referee pursuant to this
Agreement, the Seller and the Buyer shall appoint an independent industry expert
to act as a single Referee to determine the matter.  Any person appointed as a
Referee shall be a person of sound commercial background and with knowledge of
the base metals and concentrates markets.  No person who has been an employee,
consultant or otherwise provided services (other than as a Referee hereunder) to
any Party hereto or any of their respective affiliates during the five years
preceding the reference shall be eligible to act as a Referee.  If the Seller
and the Buyer are unable to agree

 

23

--------------------------------------------------------------------------------


 

on the appointment of the single Referee within five Business Days, then each
shall appoint one independent nominator and the Referee shall be appointed by
agreement of the two independent nominators.  If either the Seller or the Buyer
fails to appoint its respective independent nominator within five Business Days
after such initial five-Business-Day period, such nominator shall be appointed
by the President of the American Arbitration Association and the costs for such
appointment shall be paid by the Party failing to appoint such nominator.  If
the two independent nominators fail to agree on the Referee within five Business
Days after the appointment of the second nominator, such Referee shall be
appointed by the President of the American Arbitration Association and the costs
of such appointment shall be paid equally by the Seller and the Buyer.

 

12.02                                     Submission of Positions

 

The Seller and the Buyer shall each submit in writing in English its respective
position to the Referee and to the other Party within five Business Days after
the Referee has been appointed.  The Seller and the Buyer shall then have a
further five Business Days to review the other’s submission and to submit a
written rebuttal in English to the Referee (the “Submission Period”).

 

12.03                                     Proceeding; Final Determination

 

Promptly after expiry of the Submission Period, the Referee shall offer such
guidance to the Seller and the Buyer, if any, that the Referee considers
appropriate with a view toward progressing the negotiations between the Seller
and the Buyer.  If the Seller and the Buyer fail to agree within 10 Business
Days after both Seller and the Buyer have submitted their respective positions
to the Referee, the Referee shall, within five Business Days thereafter, finally
determine any such matter by selecting one of such two positions.  In making
such selection, the Referee shall take account of any basis of negotiations
between the Seller and the Buyer set forth in this Agreement with respect to the
matter in question.  If either the Seller or the Buyer fails to submit its
respective position to the Referee prior to the expiry of the Submission Period,
the Referee shall promptly following expiry of such period finally determine
that the sole position submitted to him shall prevail.

 

12.04                                     The Decision

 

Any decision of the Referee made in accordance with this Agreement shall be
final and binding on the Parties and shall apply retroactively to the period for
which the Seller and the Buyer were to have reached agreement.

 

12.05                                     Costs

 

Any costs associated with the services of a Referee shall be borne equally by
the Seller and the Buyer in the event that agreement is reached by them on a
particular issue.  If an issue is decided by the Referee, the Party whose
position was not selected shall bear all such costs, provided that, if the
Referee finds that the other Party acted unreasonably in connection with the
matter the Referee may, in his discretion, order that other Party pay all or any
portion of such costs.

 

24

--------------------------------------------------------------------------------


 

13.           MISCELLANEOUS

 

13.01                       Guarantee

 

The Guarantor unconditionally guarantees the punctual performance when due of
the Seller’s obligations under this Agreement; provided that the Guarantor shall
be entitled to all rights, privileges, and defences otherwise available to the
Seller under the Agreement with respect to such obligations, and provided
further that the Buyer shall not proceed against the Guarantor under this
Section 13.01 until demand for performance has been made to the Seller and the
Guarantor.  Such demand shall be deemed to have been effectively made only if
and when notice in writing containing such demand addressed to each of the
Seller and the Guarantor is given in accordance with Section 13.09.

 

13.02                       Non-Waiver

 

No course of performance and no delay or failure by any Party in exercising any
right, power or remedy shall operate as a waiver thereof or otherwise prejudice
its rights, powers or remedies.  No single exercise of any right or power shall
preclude the further exercise thereof or the exercise of any other right or
power hereunder.  No right, power or remedy conferred upon any Party by this
Agreement shall be exclusive of any other right, power or remedy referred to
herein or now or hereafter available at law, in equity, by statute or otherwise,
except as expressly provided herein.  No waiver of any provision of this
Agreement shall be effective unless made in writing and signed by the Party
against whom such waiver is sought to be enforced.

 

13.03                       Assignment

 

(a)           Except as otherwise permitted in this Section 13.03, no Party may
grant, assign or transfer any of its rights or obligations hereunder without the
prior written consent of the other Parties, and any attempt to assign or
transfer, or to effect an assignment or transfer without such consent shall
render such attempted assignment or transfer void.  Any such assignment with
consent shall not relieve the assignor from its obligations under this Agreement
to the extent the assignee fails to perform such obligations.

 

(b)           The Buyer may assign its rights and obligations under this
Agreement to a wholly-owned subsidiary of the Buyer, provided that prior to such
assignment the Buyer, the Seller, the Guarantor and such subsidiary enter into
an assignment agreement in form satisfactory to the Seller and the Guarantor
pursuant to which (i) the Buyer and the assignee represent and warrant to the
Seller and the Guarantor that the assignee is a wholly-owned subsidiary of the
Buyer and that such assignment shall not give rise to any increased costs to the
Seller or the Guarantor during the remaining term of this Agreement, (ii) such
assignment shall automatically terminate if the assignee ceases to be a
wholly-owned subsidiary of the Buyer or if the assignment at any time gives rise
to any increased costs for the Seller or the Guarantor and termination of the
assignment would reduce the Seller’s or the Guarantor’s costs and (iii) the
Buyer agrees that notwithstanding such assignment it shall remain liable for all
of its obligations under the Agreement to the extent the assignee fails to
perform all or any portion of such obligations or in the event of the
termination of such assignment as aforesaid.

 

25

--------------------------------------------------------------------------------


 

(c)           The Seller may, without the consent of the Buyer, assign any of
its rights and obligations under this Agreement provided that such assignment is
to (i) a successor of the Seller by consolidation, merger or operation of law,
(ii) a purchaser of all or substantially all of the Seller’s assets, or (iii) a
lender of the Seller as collateral.

 

13.04                       Benefit of Agreement

 

This Agreement shall inure to the benefit of and be binding upon the Parties
hereto and their respective successors and assigns (subject to Section 13.03),
and no other person shall have any right or obligation hereunder.  Successors
and assigns of the Parties hereto shall in no respect be entitled to any right,
title or interest to which the assignor is not entitled unless otherwise
provided for hereunder.

 

13.05                       Amendments

 

Any amendment to this Agreement shall only be effective if in writing and
executed by or on behalf of each of the Parties.

 

13.06                       No Third-Party Beneficiaries

 

Except as otherwise expressly stated herein, this Agreement shall be to the
benefit of no party other than the Seller, the Buyer and the Guarantor.

 

13.07                       Governing Law

 

This Agreement shall be governed by and construed in accordance with the law of
the state of New York (without regard to its laws relating to any conflict of
laws).  The United Nations Vienna Convention on Contracts for the International
Sale of Goods shall not apply to this Agreement.

 

13.08                       Confidentiality

 

(a)           Each Party shall use its best efforts to ensure that the
provisions of this Agreement and all information disclosed to it concerning the
other Parties and their respective assets and businesses and not otherwise
publicly available, and the determination of any matter hereunder by any
Referee, Umpire or arbitrator, shall be kept confidential and shall, unless
otherwise required by law or the rules and regulations of any stock exchange,
not be disclosed without the consent of the other Parties to anyone other than
(a) to the directors, officers, employees, accountants, consultants, counsel and
representatives of each Party, (b) to any proposed assignee, (c) to any person
or entity providing substantial financing to the Seller or the Guarantor, (d) to
the direct or indirect shareholders of the Seller, (e) to any underwriter of
securities to be issued by the Buyer, the Guarantor or the Seller, or to a
rating agency, (f) in connection with legal proceedings or required filings with
government agencies, courts, stock exchanges or other regulatory agencies, or
(g) to any Umpire, Referee or arbitrator appointed hereunder.  If such
information is so disclosed to any such person or entity, the disclosing Party
agrees to use its best efforts to obtain from such person or entity a covenant
for the benefit of each of the Parties hereto to keep such information
confidential.

 

26

--------------------------------------------------------------------------------


 

(b)           Notwithstanding the foregoing, the Seller may deliver a copy of
this Agreement and of each other document prepared in connection herewith to RGL
Royalty AG and its affiliates.  In addition, the Seller may notify RGL Royalty
AG and its affiliates in writing when any dispute arising out of or in
connection with this Agreement is commenced in respect of Concentrates and may
provide RGL Royalty AG and its affiliates with timely updates of the status of
any such dispute and the final decision and award of any Referee, Umpire, court
or arbitration panel with respect to such dispute, as the case may be.  The
Seller may also notify RGL Royalty AG and its affiliates in writing upon the
occurrence of any Event of Force Majeure under this Agreement and provide RGL
Royalty AG and its affiliates with timely updates of the status thereof.

 

13.09                       Notices

 

(a)           All notices, requests, directions and other communications
required or permitted by any provision of this Agreement shall be in writing and
in the English language and shall be sufficiently given or transmitted if
delivered by hand or sent by facsimile and addressed (i) in the case of the
Buyer, to Louis Dreyfus Commodities Metals Suisse SARoute de l’Aeroport 29, Case
Postale 236, CH-1215, Geneva 15, Switzerland, Attn:  Global Head Copper
Concentrates, Telephone: +41-22-799- 2860, Facsimile: +41-22-592-7461, (ii) in
the case of the Seller, to Terrane Metals Corp., 26 West Dry Creek Circle,
Littleton, CO, 80120, Attention:  Chief Commercial Officer, Facsimile:
303-761-7420, and (iii) in the case of the Guarantor, to Thompson Creek Metals
Company Inc., 26 West Dry Creek Circle, Littleton, CO 80120, Attention: General
Counsel, Facsimile: 303-761-7420, or at such other address as may be designated
in writing by the applicable Party to the other Parties hereto, as the proper
address to which such communications should be delivered to it and shall become
effective on the date of receipt by each Party to which it shall be addressed.

 

(b)           The Parties may send any such communications by e-mail, provided
that prior to their initial use of e-mail for that purpose, they have each
informed the other in writing of their intention to use e-mail for purposes of
this Agreement and advised each other of their respective e-mail addresses and
have successfully exchanged test communications to their mutual satisfaction.

 

13.10                       Remedies

 

Except as otherwise expressly provided herein, no remedy herein conferred upon
any Party is intended to be exclusive of any other remedy and each and every
such remedy shall be cumulative and shall be in addition to every other remedy
given hereunder or now or hereafter existing at law or in equity or by statute
or otherwise.  Notwithstanding any other provision of this Agreement, no Party
shall have any liability to the other Parties with respect to any hedging or
similar losses any Party may suffer in connection with the transactions
contemplated by this Agreement.

 

27

--------------------------------------------------------------------------------


 

13.11                       Execution in Counterparts

 

This Agreement may be executed in any number of counterparts and by the Parties
hereto on separate counterparts, each of which when so executed and delivered
shall be an original, but all the counterparts shall together constitute one and
the same instrument.

 

13.12                       Arbitration

 

(a)           Any dispute, claim or failure to agree arising out of or relating
to this Agreement or any provision hereof, except those specifically identified
as being determined by Referee or Umpire, shall be determined by arbitration
between the Parties, in accordance with the then prevailing UNCITRAL Arbitration
Rules.  Except as otherwise expressly provided in this Agreement, arbitration
shall be the exclusive method for resolution of the dispute, and the
determination of the arbitrators shall be final and binding on the Seller, the
Guarantor and the Buyer.  The Parties agree that they shall give conclusive
effect to the arbitrators’ determination and award and that judgment thereon may
be entered by any court having jurisdiction.  Each Party shall bear its own
costs in any such arbitration, provided that, if the arbitrators find that any
Party shall have acted unreasonably they may, in their discretion, award costs
against such Party.

 

(b)           Under no circumstances shall any arbitration required by this
Agreement be subject to consolidation for any purpose with any other arbitration
involving the Seller and persons other than the Buyer and the Guarantor
hereunder.

 

(c)           The number of arbitrators shall be three, each of whom shall be
disinterested in the dispute or controversy and shall be impartial with respect
to all Parties hereto.  The Seller and the Buyer shall each appoint one
arbitrator and the third arbitrator shall be appointed in accordance with the
then prevailing UNCITRAL Arbitration Rules.  If either the Seller or the Buyer
fails to appoint its respective arbitrator within 10 Business Days after the
matter has been referred to arbitration, or if the two arbitrators fail to agree
on the third within 15 Business Days after the appointment of the second, such
arbitrator shall be appointed by the American Arbitration Association from its
Large Complex Arbitration Panel.

 

(d)           The place of arbitration shall be the City of New York, U.S.A. 
The arbitration shall be held in camera and conducted in the English language
and any documents or portions thereof presented at such arbitration in a
language other than English shall be accompanied by an English translation
thereof.  The arbitrators shall give effect insofar as possible to the desire of
the Parties hereto that the dispute or controversy be resolved in accordance
with good commercial practice.

 

13.13                       Consent to Jurisdiction

 

(a)           Each Party hereto hereby irrevocably consents and agrees, for the
benefit of each other Party, that any legal action, suit or proceeding against
it (i) with respect to enforcement of the provisions set forth in Section 13.12,
shall be brought in any federal or state court located in the Borough of
Manhattan, The City of New York (a “New York Court”) and irrevocably accepts and
submits to the exclusive jurisdiction of such New York Court with respect to any
such action, suit or proceeding; and (ii) with respect to the enforcement,
modification, vacation or correction of an award rendered in an arbitration
conducted pursuant to Section 13.12 may be

 

28

--------------------------------------------------------------------------------


 

brought in any New York Court and hereby irrevocably accepts and submits to the
non-exclusive jurisdiction of such New York Court with respect to any such
action, suit or proceeding.  Each Party waives any objection which it may have
now or hereafter have to the laying of venue of any of the aforesaid actions,
suits or proceedings specified in sections (i) and (ii) above brought in any New
York Court and hereby further waives and agrees not to plead or claim in any
such New York Court that any such action, suit or proceeding therein has been
brought in an inconvenient forum and waives any right it may have to trial by
jury.  No Party shall be relieved from its performance under this Agreement
pending any such proceeding.

 

(b)           To the extent that any Party hereto has or hereafter may acquire
any immunity from jurisdiction of any court or from any legal process (whether
through service of notice, attachment prior to judgment, attachment in aid of
execution, execution, sovereign immunity or otherwise) with respect to itself or
its property, it hereby irrevocably waives such immunity in respect of its
obligations under this Agreement.

 

13.14                       Entire Agreement

 

This Agreement sets forth the entire understanding of the Parties with respect
to the subject matter hereof.  Neither this Agreement nor any provision hereof
can be waived, changed, discharged or terminated except by an instrument in
writing signed by the Party against which the enforcement of any waiver, change,
discharge or termination is sought.

 

13.15                       Headings

 

The headings of the respective articles, sections and clauses of this Agreement
are inserted for convenience of reference only and shall not be deemed to be a
part of this Agreement or considered in construing this Agreement.

 

13.16                       Representations And Warranties

 

(a)           The Seller represents and warrants to the Buyer the following:

 

(i)            The Seller is a corporation duly organized under the laws of
British Columbia, with full corporate power and authority to execute and deliver
this Agreement and to perform its obligations hereunder.  The execution,
delivery and performance of this Agreement have been duly authorized by all
necessary corporate action (including, but not limited to, approval by the board
of directors and, if necessary, stockholders) of the Seller and this Agreement
constitutes a valid and binding obligation of the Seller enforceable against it
in accordance with its terms subject to applicable bankruptcy, insolvency,
reorganization and other laws of general application limiting the enforcement of
creditors rights generally and to the fact that specific performance is an
equitable remedy available only in the discretion of the court.

 

(ii)           Neither the execution and delivery of this Agreement nor the
consummation of any or all of the transactions contemplated hereunder shall
(i) violate any provision of the certificate of incorporation or by-laws

 

29

--------------------------------------------------------------------------------


 

or other organizational documents of the Seller, (ii) violate, be in conflict
with, or constitute a default (or an event of default which, with notice or
lapse of time or both, would constitute a default) under any agreement or
commitment to which the Seller is a party or (iii) violate any statute or law or
any judgment, decree, order, regulation or rule of any court or any governmental
body applicable to the Seller.

-

(b)           The Guarantor represents and warrants to the Buyer the following:

 

(i)            The Guarantor is a corporation duly organized under the laws of
British Columbia, with full corporate power and authority to execute and deliver
this Agreement and to perform its obligations hereunder.  The execution,
delivery and performance of this Agreement have been duly authorized by all
necessary corporate action (including, but not limited to, approval by the board
of directors and, if necessary, stockholders) of the Guarantor and this
Agreement constitutes a valid and binding obligation of the Guarantor
enforceable against it in accordance with its terms subject to applicable
bankruptcy, insolvency, reorganization and other laws of general application
limiting the enforcement of creditors rights generally and to the fact that
specific performance is an equitable remedy available only in the discretion of
the court.

 

(ii)           Neither the execution and delivery of this Agreement nor the
consummation of any or all of the transactions contemplated hereunder shall
(i) violate any provision of the certificate of incorporation or by-laws or
other organizational documents of the Guarantor, (ii) violate, be in conflict
with, or constitute a default (or an event of default which, with notice or
lapse of time or both, would constitute a default) under any agreement or
commitment to which the Guarantor is a party or (iii) violate any statute or law
or any judgment, decree, order, regulation or rule of any court or any
governmental body applicable to the Guarantor.

 

(c)           The Buyer represents and warrants to the Seller and the Guarantor
the following:

 

(i)            The Buyer is a société anonyme organized under the laws of
Switzerland, with full corporate power and authority to execute and deliver this
Agreement and to perform its obligations hereunder.  The execution, delivery and
performance of this Agreement have been duly authorized by all necessary
corporate action (including, but not limited to, approval by the board of
directors and, if necessary, stockholders) of the Buyer and this Agreement
constitutes a valid and binding obligation of the Buyer enforceable against it
in accordance with its terms subject to applicable bankruptcy, insolvency,
reorganization and other laws of general application limiting the enforcement of
creditors rights generally and to the fact that specific performance is an
equitable remedy available only in the discretion of the court.

 

30

--------------------------------------------------------------------------------


 

(ii)           Neither the execution and delivery of this Agreement nor the
consummation of any or all of the transactions contemplated hereunder shall
(i) violate any provision of the certificate of incorporation or by-laws or
other organizational documents of the Buyer, (ii) violate, be in conflict with,
or constitute a default (or an event of default which, with notice or lapse of
time or both, would constitute a default) under any agreement or commitment to
which the Buyer is a party or (iii) violate any statute or law or any judgment,
decree, order, regulation or rule of any court or any governmental body
applicable to the Buyer.

 

13.17                       Material Adverse Change

 

(a)           The Parties hereto agree that, if a Party (the “Notifying Party”)
reasonably determines and informs another Party (the “Notified Party”) in
writing (with copy to the third Party hereto) that in its reasonable opinion the
Notified Party has suffered a material adverse change in its financial condition
or creditworthiness when compared to its financial condition or creditworthiness
as at the date of the Agreement, the Agreement shall be terminated upon the
delivery of such notice.  In the event of such notification and termination, no
penalties or fees shall apply to any Party as a result solely of the
termination.

 

(b)           Notwithstanding the foregoing, each Party undertakes that, prior
to delivering a notice of material adverse change to another Party pursuant to
Section 13.17(a), it shall orally advise the other Parties of its specific
concerns and ask the Party experiencing a material adverse change in its
financial condition or creditworthiness to seek a cure, whether in the form of
credit support or collateral, which, if proposed or implemented, it in its sole
discretion may or may not accept.

 

13.18                       Security Interest

 

The Seller shall retain, and the Buyer hereby grants to the Seller, a security
interest in all Concentrates delivered to the Buyer hereunder until such time as
the Buyer has made the Final Payment for such Concentrates.  Such security
interest (i) shall only apply to the extent that any portion of the Final
Payment remains outstanding, (ii) shall not affect the Buyer’s right to blend,
commingle, treat, process or resell the Concentrates and (iii) shall not apply
or attach to any metal produced from such Concentrates and sold in the ordinary
course of the Buyer’s business.

 

31

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be duly
executed and delivered as of the day and year first above written.

 

 

LOUIS DREYFUS COMMODITIES METALS SUISSE SA

 

 

 

By:

/s/ Paul Shapiro

 

 

Name: Paul Shapiro
Title: Global Head, Copper Raw Materials

 

 

 

 

By:

/s/ Hal Didner

 

 

Name: Hal Didner
Title: Manager

 

 

 

 

By:

/s/ Thomas Mackay

 

 

Name: Thomas Mackay
Title: Head of Refined Materials

 

 

 

 

TERRANE METALS CORP.

 

 

 

By:

/s/ Mark A. Wilson

 

 

Name: Mark A. Wilson
Title: Chief Commercial Officer

 

 

 

 

THOMPSON CREEK METALS COMPANY INC.

 

 

 

By:

/s/ Kevin Loughrey

 

 

Name: Kevin Loughrey
Title: Chief Executive Officer

 

32

--------------------------------------------------------------------------------


 

Appendix A

 

DEFINITIONS

 

In this Agreement, unless the context otherwise requires, the following terms
shall have the meanings assigned below.  References in the Agreement to the
singular include the plural and vice versa.  Unless otherwise specified,
references in this Appendix A to sections and articles are to sections and
articles of the Agreement:

 

“Adjusted 2013 Base Amount” shall have the meaning assigned to it in Section
2.02(b).

 

“Adjusted 2014 Base Amount” shall have the meaning assigned to it in Section
2.02(c).

 

“Advance Provisional Payment” shall have the meaning assigned to it in Section
8.02(ii).

 

“Advance Provisional Payment Date” shall have the meaning assigned to it in
Section 8.02(ii).

 

*[Redacted]*

 

“Advance Provisional Invoice” shall have the meaning assigned to it in Section
8.04(c).

 

“Agreement” shall mean the Copper Concentrates Sales Agreement to which this
Appendix A is attached, including this Appendix A and the other appendices
thereto.

 

*[Redacted]*

 

“Alternative Port” shall have the meaning assigned to it in Section 4.14.

 

“Annual Schedule” shall have the meaning set forth in Section 4.01(d).

 

“Banking Day” shall mean any day other than a Saturday, a Sunday or a day that
is a bank or public holiday in the City of London, England, the State of
Colorado, United States of America or the Province of British Columbia, Canada.

 

“Base Amount” shall mean, with respect to a Contract Year, the DMT of
Concentrates to be purchased and sold hereunder in that Contract Year, exclusive
of the Concentrates to be purchased and sold under any Quantity Option.

 

*[Redacted]*

 

“Business Day” shall mean any day other than a Saturday, a Sunday or a day that
is a bank or public holiday in the State of Colorado, United States of America,
the State of New York, United States of America or the Province of British
Columbia, Canada.

 

“Buyer” shall have the meaning assigned thereto in the recitals of this
Agreement.

 

“Buyer’s Receiving Agent” shall mean the receiving agent at the applicable Port
of Discharge appointed by the Buyer, after notice thereof has been given to the
Seller.

 

A-1

--------------------------------------------------------------------------------


 

“Calendar Week” means a week beginning on a Monday and ending on a Sunday.

 

“Charter Party” shall mean the contract of charter or affreightment to be
entered into from time to time between the Seller and the owner of a vessel
chartered or hired for the shipment of any Parcel pursuant to this Agreement.

 

“Concentrates” shall mean flotation copper concentrates produced at and
originating from the Production Facility.

 

“Contract Year” shall mean the period of twelve consecutive calendar months
commencing on January 1, 2013 or any of the subsequent periods of twelve
consecutive calendar months beginning on January 1 of any year during the term
of this Agreement.

 

“Copper Price Participation” shall have the meaning assigned to it in Section
7.12.

 

“Copper Raw Materials” means the monthly report having that title published by
CRU International Ltd. (or any replacement thereof published by CRU
International or any successor thereto).

 

“Copper Refining Charge” shall have the meaning assigned to it in Section 7.10.

 

“Date of Arrival” shall mean with reference to (a) any vessel containing no
cargo other than Concentrates sold by the Seller to the Buyer under this
Agreement, the date on which the master of the vessel tenders Notice of
Readiness to the Buyer as provided for in Section 4.05, or (b) any vessel which
is carrying cargo in addition to Concentrates sold by the Seller to the Buyer
under this Agreement, the later of the date on which the master of the vessel
tenders Notice of Readiness to the Buyer as provided in Section 4.05, and the
date on which the discharge of the Concentrates sold by the Seller to the Buyer
is actually commenced.

 

“Deductions” shall have the meaning assigned to it in Section 7.08.

 

“Dollars” or “$” shall mean the currency of the United States of America.

 

“DMT” shall mean a dry metric tonne, equal to 1,000 kilograms.

 

 “Event of Force Majeure” shall mean an event of the type described in Section
11.01(a).

 

“Final Invoice” shall have the meaning assigned to it in Section 8.05.

 

“Final Payment” shall have the meaning assigned to it in Section 8.02(iii).

 

“Freight and Insurance Credit” shall have the meaning assigned to it in Section
4.02(c).

 

“Guarantor” shall have the meaning assigned thereto in the recitals of this
Agreement.

 

*[Redacted]*

 

“LIBO Rate” shall mean, for any period, the interest rate per annum for deposits
in U.S. dollars for such period which appears on the Reuters LIBOR01 page (or
such other page as may

 

2

--------------------------------------------------------------------------------


 

replace that page on that service for the purpose of displaying the British
Bankers Association Settlement Rates for London interbank deposits in U.S.
dollars) at or about 11:00 a.m. London time on the Business Day in London before
and for value on the first day of such period, provided that:

 

(i)                                     if such period is not equal to any
period shown on such page, LIBOR shall be the rate determined by interpolation
from the rates for the next longer and next shorter periods shown on such page,
using the number of days as the basis for the interpolation, expressed as a
decimal fraction to five decimal places and rounded to the closest fifth
decimal; and

 

(ii)                                  if the LIBO Rate is not published on such
day, then the first day preceding such day on which the LIBO Rate is so
published.

 

“Local Holidays” shall mean the national or customary local holidays and
Saturdays customarily not worked by the office personnel at the Buyer’s
Receiving Agent or at the Port of Discharge of which the Buyer has notified the
Seller.

 

“Lot” shall have the meaning assigned to it in Section 9.03.

 

 “Metal Bulletin” shall mean the publication known as the “Metal Bulletin” and
currently published twice a week in London, England, buy the Metal Bulletin
Journals Ltd. (a subsidiary of Metal Bulletin plc) (or any replacement thereof
published by the same publisher or any successor thereto).

 

“Month of Notified Shipment” shall have the meaning assigned to it in Section
4.02(a).

 

“New York Court” shall have the meaning ascribed thereto in Section 13.13.

 

“Normal Office Hours” shall mean (a) on Monday through Friday, from 08:00 to
16:00, and (b) on Saturday, from 08:00 to 12:00; provided, however, Normal
Office Hours shall not include Local Holidays (unless such days are worked).

 

“Notice of Readiness” shall mean the notice provided when a vessel has cleared
customs, obtained free pratique and is in all respects ready to discharge.

 

“Notified Party” shall have the meaning assigned to it in Section 13.17(a).

 

“Notifying Party” shall have the meaning assigned to it in Section 13.17(a).

 

“Parcel” shall mean a tonnage of Concentrates to be shipped hereunder to a
particular Port of Discharge in a single voyage of a vessel.

 

“Parties” shall mean the Buyer, the Seller and the Guarantor and “Party” shall
mean one of them or any of them, as the context requires.

 

“Payable Copper” shall have the meaning assigned to it in Section 7.02.

 

3

--------------------------------------------------------------------------------


 

“Payable Copper Price” shall have the meaning assigned to it in Section 7.02.

 

“Payable Gold” shall have the meaning assigned to it in Section 7.03.

 

“Payable Gold Price” shall have the meaning assigned to it in Section 7.03.

 

“Payable Silver Price” shall have the meaning assigned to it in Section 7.04.

 

“Payable Silver” shall have the meaning assigned to it in Section 7.04.

 

“Penalty” shall have the meaning assigned to it in Section 7.13.

 

“Port of Loading” shall mean the Port of Vancouver, Canada, or such other port
as the Seller may determine.

 

“Port of Discharge” shall mean, with respect to a particular Parcel, the port
named by the Buyer in the notice to the Seller referred to in Section 4.02(a) as
the port to which such Parcel is to be delivered.

 

“PPM” shall mean parts per million.

 

“Precious Metal Refining Charges” shall have the meaning assigned to it in
Section 7.11.

 

“Production Facility” shall mean the mine, mill and related facilities located
near Fort St. James, British Columbia, Canada and known together as the Mt.
Milligan Mine, which are currently under development by the Seller.

 

“Provisional Certificate” shall have the meaning assigned to it in Section
8.04(a).

 

“Provisional Invoice” shall have the meaning assigned to it in Section 8.04(b).

 

“Provisional Payment” shall have the meaning assigned to it in Section 8.02(i).

 

“Provisional Payment Date” shall have the meaning assigned to it in Section
8.02(i).

 

“Quantity Options” shall mean the Seller’s options referred to in Section
2.03(a).

 

“Quotational Period” shall mean the applicable period determined in accordance
with Section 7.07.

 

“Referee” shall have the meaning assigned to it in Article 12.

 

“Seller” shall have the meaning assigned thereto in the recitals of this
Agreement.

 

“Seller’s Gold Account” shall have the meaning assigned thereto in Section
7.05(a).

 

“Stated 2013 Base Amount” shall have the meaning assigned to it in Section
2.02(b).

 

“Stated 2014 Base Amount” shall have the meaning assigned to it in Section
2.02(c).

 

4

--------------------------------------------------------------------------------


 

 *[Redacted]*

 

“Total Compensation” shall have the meaning assigned to it in Section 7.01.

 

“Treatment Charge” shall have the meaning assigned to it in Section 7.09.

 

*[Redacted]* Option described in Section 2.03(b).

 

*[Redacted]*

 

“Umpire” shall mean any one of the umpires listed in Appendix C.

 

“Unit” shall mean one hundredth part of a DMT.

 

“WMT” shall mean a wet metric tonne, equal to 1,000 kilograms.

 

5

--------------------------------------------------------------------------------


 

Appendix B

 

CHEMICAL SPECIFICATION

 

The Seller estimates and expects (but does not warrant) that the Concentrates
sold to the Buyer shall exhibit approximately the following specifications:

 

ELEMENT

 

RANGE: %

 

 

 

Cu

 

24 - 29

Fe

 

24-34

S

 

30 - 35

Pb

 

0.005 – 0.15

Zn

 

0.01 – 0.2

Al203

 

0.70 – 1.75

CaO

 

0.50 – 1.50

MgO

 

0.50 – 1.50

SiO2

 

4 – 6

 

 

RANGE: GRAMS PER DMT

Ag

 

40 – 120

Au

 

25 – 75

 

 

RANGE: PPM

As

 

30 – 240

Bi

 

<140

Cd

 

<30

Cl

 

90 - 240

Co

 

50 – 170

F

 

60 - 250

Hg

 

<10

Mo

 

100 – 2,000

Ni

 

50 – 175

Sb

 

70 – 350

Se

 

75 – 200

 

B-1

--------------------------------------------------------------------------------


 

Appendix C

 

UMPIRES

 

A.H. Knight International Ltd.
Eccleston Grange, Prescot Road
St Helens
Merseyside
WA1O 3BQ
United Kingdom

 

Laboratory Services International BV
Pittsburghstraat 9
3047 BL Rotterdam
Netherlands

 

Alex Stewart International Corporation

20 Sefton Business Park

Netherton

Liverpool, Merseyside L30 1RD

United Kingdom

 

--------------------------------------------------------------------------------